Citation Nr: 0940579	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-01 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In August 2009, the Veteran testified at a personal hearing 
before the undersigned, via videoconference.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has a current disability of the 
low back that is related to injury in service.  The Board 
finds that  remand is necessary for further development of 
the claim. 

The Board observes that the Veteran has not been afforded a 
VA examination with respect to this claim.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  38 C.F.R. § 3.159; See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, service treatment 
records reveal complaints of back pain, post-service records 
reflect a diagnosis of slight spondylolisthesis at L5-S1, and 
the Veteran has attested to having continuous symptoms since 
service.   Therefore, a VA examination is required in this 
case.

Additionally, the Board observes that the Veteran seeks VA 
treatment frequently.  The most recent treatment record is 
dated in January 2009.  Therefore, any additional VA 
treatment records dated from January 2009 onward should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.	Request all VA treatment records for 
the Veteran dated from January 2009 
onward.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of any current 
low back disorder.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.   
Upon a review of the record and 
examination of the record, the examiner 
should respond to the following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any current back 
disorder is related to an event or 
injury during the Veteran's 
military service?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  
 
3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the May 2009 
supplemental statement of the case.  If 
the claim remains denied, the veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


